Judgment unanimously affirmed, without costs. Memorandum: Plaintiff, a police officer, sustained personal injuries when the three-wheel motorcycle he was operating collided with the defendant’s vehicle at the intersection of Ontario Avenue and 16th Street in Niagara Falls. At the time of the collision the two vehicles were westbound on Ontario Avenue. Plaintiff was overtaking the defendant’s vehicle on its left when the defendant attempted to turn left onto 16th Street. The jury returned a verdict of no cause for action in favor of defendant. Plaintiff contends that the court committed reversible error by refusing his request to charge the jury that the plaintiff was under no obligation to sound his horn or siren signaling his intention to pass (see Van Loo v Tompkins County, 36 AD2d 998). We find no error in the court’s denial of the requested instruction in view of its charge on the provision of section 1122 of the Vehicle and Traffic Law. It was for the jury to say under all the circumstances of the case whether reasonable care required plaintiff to give some audible signal of his approach before attempting to pass. (Appeal from judgment of Niagara Supreme Court — negligence—automobile.) Present — Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.